Citation Nr: 0422493	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-08 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for bilateral tinea 
pedis.

2.  Entitlement to a compensable rating for a left hand scar.



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1996 to January 2000.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which 
granted service connection for a scar on the left hand, rated 
noncompensable; and denied service connection for bilateral 
tinea pedis.  In the same decision, the RO denied service 
connection for a left knee disorder and a low back disorder.  
In his notice of disagreement with the January 2001 decision, 
the veteran limited his appeal to the matters of service 
connection for bilateral tinea pedis and a compensable rating 
for the left hand scar.  Accordingly, these are the only 
issues before the Board.  The case was previously before the 
Board in October 2003, when it was remanded for further 
development.  The development is complete, and the case is 
now before the Board for further appellate review.  

As noted in the October 2003 Board remand, based on written 
statements from the veteran (see VA Form 21-4138 dated in 
April 2002), it appears that he is raising a claim seeking 
service connection for a skin condition other than the foot 
skin disorder that is the subject of this appeal.  Such claim 
has not yet been adjudicated by the RO; and is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a tinea pedis disability.

2.  The service-connected left hand scar is superficial, well 
healed, stable, non-tender, and without ulceration; there are 
mild functional limitations due to paresthesias and pain 
along the distribution of a nerve that was cut by the 
laceration.  



CONCLUSIONS OF LAW

1.  Service connection for bilateral tinea pedis is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  

2.  A 10 percent rating is warranted for a left hand scar.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes (Codes) 7802, 7803, 7804, 7805 (in effect 
prior to and since Aug. 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue; the claims have been 
considered on the merits.  The veteran was provided VCAA 
notice in correspondence from the RO dated in September 2001, 
June 2003, and in January 2004, and in supplemental 
statements of the case (SSOC) in April 2003 and April 2004.  
Although he was provided VCAA notice subsequent to the RO 
determination appealed, he is not prejudiced by any notice 
timing defect.  The claims were reviewed after the VCAA 
notice.  He was notified (in the January 2001 decision, in a 
June 2002 statement of the case (SOC), and in the April 2003 
and April 2004 SSOCs) of everything required, and has had 
ample opportunity to respond.  

Regarding content of notice, the SOC and SSOCs informed the 
veteran of what the evidence showed.  He was advised by the 
September 2001, June 2003, and January 2004 correspondence, 
and the SSOCs, that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The September 2001, June 2003, and 
January 2004 correspondence, and SSOCs, advised him of what 
the evidence must show to establish entitlement to service 
connection for bilateral tinea pedis and a compensable rating 
for a left hand scar, and what information or evidence VA 
needed from him.  Everything submitted to date has been 
accepted for the record and considered.  While the veteran 
was not advised verbatim to submit everything he had 
pertaining to his claims (although the RO did request that he 
inform VA of "any other evidence or information that you 
think will support your claim . . ."), he was advised to 
submit, or provide releases for VA to obtain, any pertinent 
records.  Essentially, given the current posture of the 
claims, this was equivalent to advising him to submit 
everything pertinent.  Everything submitted to date has been 
accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in the May 2003 remand.  The development has been 
completed, the additional evidence obtained has been 
considered by the RO.  The veteran did not respond to the 
RO's January 2004 request that he identify any additional 
sources of evidence or information pertaining to his claims.  
He has been examined during the course of the appeal.  VA has 
obtained all records it could obtain.  Development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  Hence, the Board finds it proper to proceed 
with appellate review.  It is not prejudicial to the veteran 
for the Board to do so.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

Service Connection for Bilateral Tinea Pedis

Service medical records include an October 1999 report of 
medical examination on the veteran's separation from service 
which shows a diagnosis of onychomycosis, not considered 
disabling.  Other than a diagnosis of moderate pes planus 
noted in an October 1995 report of medical examination on 
enlistment, the remainder of the service medical records are 
negative for complaint or diagnosis of any foot disorder.  

Postservice evidence includes VA outpatient records dated 
from January to June 2000.  Two outpatient records dated in 
January 2000 indicate that the veteran had a history of 
toenail fungus since August 1996, and one record, in 
pertinent part, shows a provisional diagnosis of toenail 
fungus.  While noting that the veteran had a history of 
several medical problems, a VA medical professional in 
January 2000 noted that the veteran had "no medical 
complaints today."

On VA examination in September 2000, the claims folder was 
available for review, and the physician noted the veteran's 
episode of onychomycosis in-service.  The veteran reported 
that he was treated with some type of cream for the disorder, 
and "most of it was gone."  Other than a scar noted on the 
back his left hand, examination of the skin and extremities 
was normal.  The examiner stated that the veteran "has a 
history of tinea pedis which is resolved at this time.  There 
is no skin rash or lesion noted."  The diagnosis, in 
pertinent part, was tinea pedis, resolved.  

Private medical records from Kaiser Permanente, dated from 
February to September 2002, indicate that the veteran was 
treated for a skin rash.  A June 2002 clinical record shows 
that the veteran had eczema on the his right ring finger and 
a rash on his chin.  A diagnosis of atopic dermatitis is 
shown.  Clinical reports dated in September 2002 indicates 
that the veteran had a rash on his fingers.  A diagnosis of 
eczema is shown, which was treated with ointment.  The 
private medical records are negative for complaints or 
diagnosis of any skin disorder of the veteran's feet.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Congress specifically limits entitlement to service-
connection for disease or injury to cases where there is 
resulting disability.  See 38 U.S.C. §§ 1110, 1131; and see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

As noted above, to establish service connection for a claimed 
disability, as a threshold requirement there must be evidence 
that such disability exists.  Regarding the claim of service 
connection for bilateral tinea pedis, there is simply no 
competent (medical) evidence that the veteran currently has 
such disability.  Without a current diagnosis of such a 
disability, service connection is not warranted.  

That a fungal disorder of the feet (onychomycosis) was noted 
during service is not in dispute.  However, the postservice 
medical evidence establishes that the episode of a fungal 
disorder of the feet in service resolved without residual 
disability.  Postservice medical records are entirely 
negative for complaints or clinical findings of current 
bilateral tinea pedis or any other fungal disorder of the 
feet.  Although the VA examiner in September 2000 noted that 
the veteran had a history of tinea pedis (apparently based on 
the veteran's self-report, as the record contains no clinical 
findings of such a disorder), the examiner expressly noted 
that the tinea pedis was resolved.  Furthermore, the 
September 2000 examination was negative for active tinea 
pedis, or any current fungal disorder of the feet.  In sum, 
there is no competent evidence that the veteran now has 
bilateral tinea pedis, as alleged.  Because he is a 
layperson, the veteran's own belief that various complaints 
or symptoms reflect that he has current bilateral tinea pedis 
is not competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The sole remaining question is whether 
service connection may be granted in the absence of competent 
evidence of current disability.  There is no legal authority 
for that proposition, and the claim of service connection for 
bilateral tinea pedis must be denied.  

Increased Rating for a Left Hand Scar

The service medical records indicate the veteran sustained a 
laceration to the dorsal part of his left hand in February 
1999 when he fell onto shards of a broken vase.  The 
laceration was sutured, and the sutures were removed in late 
February 1999.  The medical evidence indicates that the 
veteran is left hand dominant.  As noted, in January 2001 the 
RO granted service connection for a non-disfiguring left hand 
scar, rated noncompensable.  

A January 2001 VA outpatient record notes that the veteran 
presented for a health screening but had no medical 
complaints.  The record contains notation of a history of 
numbness at the third finger of the left hand, status post 
trauma to the left wrist area by glass piercing.  

On VA examination in September 2000, the veteran reported 
that he has numbness and tingling on and around the scar on 
the dorsum aspect of his left hand.  He also stated that the 
scar was non-disfiguring for him and was not painful.  
Examination revealed that the scar measured 3 centimeters by 
1 centimeter and was non-disfiguring.  There was no keloid, 
no underlying tissue loss, and the color was pale.  The shape 
was linear and there was no tenderness.  X-rays of the left 
hand were normal.  The diagnosis, in pertinent part, was non-
disfiguring left hand scar.  

Private medical records dated from February to September 2002 
reflect that the veteran was treated for a skin rash.  The 
records contain no mention of complaints or clinical findings 
related to the service-connected left hand scar.  

In an April 2002 written statement, the veteran reported that 
he experiences left hand pain even when writing, and that the 
pain increases in severity on extended use of the left hand.  
He reported that he also experiences left hand numbness which 
does not seem go away.  He stated that he is a musician, and 
his employment requires writing and typing.  Those activities 
can cause sharp left hand pain even after relatively little 
use, and cause him to take frequent breaks to rest his left 
hand.  

On VA examination in February 2004, the veteran reported that 
ever since the left hand laceration in service, he has 
experienced numbness ranging from the dorsal aspect of his 
left mid-wrist across the dorsal aspect of the second, third, 
and fourth metacarpals, and also from the dorsal aspect of 
the left middle finger to the proximal interphalangeal (PIP) 
joint.  He stated that he had occasional pain about the 
metacarpophalangeal (MCP) joint of the right third finger 
with repetitive hand motions.  The right hand would 
occasionally freeze up, primarily at the third finger MCP 
joint, and pain around that joint "comes and goes" with 
hand activity.  He reported that he worked as a sorter for 
the United States Postal Service for the past 21/2 years.  He 
had never been on light duty at work due to the left hand 
scar, although he did have to stop working at times to let 
his hand rest.  He was a music major, and hoped to make a 
vocation with his music talents.  He played trumpet, 
primarily with this right hand.  He also played guitar, 
strumming with the right hand and chording with the left 
hand, and played piano with both hands.  His left hand was 
intermittently painful when he played basketball or baseball, 
or when weight lifting.  The left hand scar does not preclude 
him from playing sports, but did interfere with the frequency 
and intensity with which he played.  He denied any tissue 
breakdown of the scar itself.  

Examination in February 2004 revealed a "check mark type" 
scar with the point toward the third MCP joint along the 
dorsal aspect of the left hand.  The shorter aspect of the 
check mark measures 1 by 1/16 inches; it appeared non-
keloided, nontender, non-adherent, and non-depressed.  It was 
slightly shiny but not scaly, and it was well-nourished ad 
non-ulcerated.  The longer aspect of the scar measures 2 and 
3/8 inches long by 1/4 inch wide at its widest point.  It was 
keloided on the proximal one-half of the scar.  It was shiny, 
and slightly hyperpigmented on the outside edges of the scar.  
It was slightly hypopigmented in the central aspect of the 
scar.  It was well-nourished, non-ulcerated, nontender, non-
adherent.  The extensor tendon of the third finger was not 
adherent to the scar.  There was hypesthesia from the middle 
aspect of the dorsal wrist and a 1 inch wide area distal over 
the second, third, and fourth metacarpal and over the 
proximal aspect of the third dorsal digit to the PIP joint.  
The veteran demonstrated full hand function.  He could make a 
fist, left hand grip strength was strong, and sensory 
findings were normal.  The examiner reported that there is no 
history of instability of the scar.  The scar was described 
as superficial, with no underlying soft tissue damage 
apparent other than superficial nerve damage.  The diagnosis 
was post-traumatic dorsal left hand scar.  The examiner 
opined:

It is [my] opinion . . . , though it was 
not requested, that the veteran does have 
mild disfigurement although the scar is 
not on the face or neck area and that 
[the veteran] has mild functional 
limitations due to paresthesias and pain 
along the distribution of the superficial 
nerve that was cut by the laceration.  
However, this causes only mild functional 
impairment.  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  Separate diagnostic codes identify the various 
disabilities.
Here, the veteran timely disagreed with the disability rating 
initially assigned for the left hand scar.  In such a 
situation, analysis of a claim for a higher initial rating 
requires consideration of the possibility of "staged 
ratings," wherein VA assesses whether the level of 
impairment has changed during the pendency of a claim, and 
then determines the appropriate rating at those various 
stages.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA's  Schedule for Rating Disabilities has been revised with 
respect to the regulations pertaining to evaluations of 
disorders of the skin.  38 C.F.R. § 4.118 was amended, 
effective August 30, 2002, and now includes new rating 
criteria for skin disorders, found at Codes 7802 - 7805.  

Prior to August 30, 2002, Codes 7803 and 7804 provided a 10 
percent evaluation for superficial scars that were poorly 
nourished, with repeated ulceration; or were tender and 
painful on objective demonstration.  Other scars are rated on 
limitation of function of the affected part.  See Code 7805 
(in effect prior to August 20, 2002).  

From August 30, 2002, the veteran is entitled to a rating 
under the revised rating criteria.  Under those criteria, 
Code 7802 provides a 10 percent rating where there are 
superficial scars not involving the head, face, or neck, and 
not causing limited motion, when the scars involve areas of 
144 square inches or greater.  Code 7803 provides a 10 
percent rating where there are superficial scars that are 
unstable (frequent loss of covering of skin over the scar).  
Code 7804 provides for a 10 percent evaluation where there 
are superficial scars that are painful on examination.  

Here, the veteran's service-connected left hand scar has been 
rated under Diagnostic Code 7805.  Under that code, which was 
essentially unchanged by the amendments to the rating 
schedule that became effective on August 30, 2002, other 
scars may be evaluated on the basis of any related limitation 
of function of the affected body part.  

At the outset, it is noteworthy that the complaints and 
symptoms of the veteran's service-connected left hand scar 
have remained essentially unchanged throughout the appeal 
period.  Hence, "staged ratings" are not indicated.  

Both the "old" and the "new" criteria under Code 7804 and 
7805 have been considered.  The Board finds that the criteria 
for superficial scars that became effective on August 30, 
2002, are more favorable to the veteran.  The VA examiner in 
February 2004 expressly noted that the primary symptoms now 
associated with the left hand scar include mild functional 
limitations due to paresthesias and pain along the 
distribution of the superficial nerve that was cut during the 
laceration in service.  Accordingly, a 10 percent rating is 
warranted under "new" Code 7804.  The Board recognizes that 
the new criteria may only be assigned from their effective 
date; however, entitlement to a ten percent rating (for 
tender and painful scar) is also reasonably established under 
the "old" (and only slightly less favorable) criteria 
(prior to August 30, 2002).  As 10 percent is the maximum 
rating under Code 7804, the Board has considered the 
possibility of a separate rating for neurological impairment.  
However, such impairment distinct from that encompassed by 
the Code 7804 criteria is not clinically shown.  
Consequently, a rating in excess of 10 percent is not 
warranted.


ORDER

Service connection for tinea pedis is denied.  

A 10 percent rating for a left hand scar is granted, subject 
to the regulations governing payment of monetary awards.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



